Name: 2008/849/EC: Commission Decision of 6Ã November 2008 concerning the financial contribution by the Community, for the year 2009, towards actions of the OIE in the area of animal identification and traceability
 Type: Decision
 Subject Matter: agricultural activity;  world organisations;  research and intellectual property;  EU finance;  European Union law;  agricultural policy
 Date Published: 2008-11-12

 12.11.2008 EN Official Journal of the European Union L 301/22 COMMISSION DECISION of 6 November 2008 concerning the financial contribution by the Community, for the year 2009, towards actions of the OIE in the area of animal identification and traceability (2008/849/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas: (1) Pursuant to Decision 90/424/EEC, the Community may undertake, or assist the Member States or international organisations in undertaking the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. (2) The World Organisation for Animal Health (OIE) is the intergovernmental organisation responsible for improving animal health worldwide and for setting standards for international trade of animals and their products. The OIE is currently developing guidelines on animal identification and traceability. When adopted, these guidelines will be an international reference standard according to the WTO agreement on Sanitary and Phytosanitary Measures (SPS). They will be the basis for any relevant legislation implemented by the OIE member countries including the EU Member States. Therefore, they will have a direct and considerable impact on the development of Community veterinary legislation. Considering the importance of trade in animals and animal products it is important for the EU to have the future OIE standards as close as possible to the current and future Community legislation. (3) The Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the regions on a new Animal Health Strategy for the EU (2007 to 2013) describes traceability as one of the main tools of the new animal health strategy. In this context it is appropriate to actively promote Community standards at international level. (4) The OIE is planning a Conference on Animal Identification and Traceability aiming at supporting the worldwide implementation of international standards for identification and traceability. This conference will have a considerable influence on the further development of international standards for animal identification and traceability. It is therefore appropriate to make a Community financial contribution to the OIE conference. (5) The OIE has a de facto monopoly in its sector, as mentioned in Article 168(1)(c) of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 (2) laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities; hence a call for proposals is not required. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 A Community financial contribution, for the financing of the OIE Conference on Animal Identification and Traceability, organised by the OIE in 2009, of EUR 150 000 constituting a Community co-financing of at maximum 33 % of the total eligible costs is approved. Article 2 The financial contribution provided for in Article 1 shall be financed through the budget line 17 04 02 01 of the budget of the European Communities for 2009. A grant agreement for the financial contributions provided for in Article 1 will be awarded to the OIE without a call for proposals as the OIE is the intergovernmental organisation for improving animal health worldwide and got a de facto monopoly. Done at Brussels, 6 November 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 357, 31.12.2002, p. 1.